                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                       8:15CR218

        vs.
                                                                         ORDER
ALOYSIUS MONTGOMERY,

                       Defendant.


       The defendant appeared before the court on March 11, 2019 regarding Petition for Offender
Under Supervision [45]. Julie B. Hansen represented the defendant. John E. Higgins represented
the government. The defendant was advised of the alleged violation(s) of supervised release, right
to retain or appointment of counsel, and any right to a preliminary hearing in accordance with
Federal Rule of Criminal Procedure 32.1(a)(3).


       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged
in the petition to believe the defendant violated the terms of supervised release and the defendant
should be held to answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The
defendant shall appear personally for a final dispositional hearing before Senior Judge Bataillon
in Courtroom 3, Third Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha,
Nebraska, on May 11, 2019 at 1:30 p.m.


       The government moved for detention based upon danger. The defendant is not in federal
custody and requests a detention hearing upon coming into federal custody. The defendant shall
be afforded the right to a detention hearing upon coming into federal custody and the government's
motion for detention is held in abeyance.


       The defendant shall be returned to the custody of the State of Nebraska state authorities
pending the final disposition of this matter. The U.S. Marshal for the District of Nebraska is
directed to place a detainer with the correctional officer having custody of the defendant.
IT IS SO ORDERED.


Dated this 11th day of March, 2019.

                                          BY THE COURT:

                                          s/ Michael D. Nelson
                                          United States Magistrate Judge




                                      2
